— In an action to recover damages for injuries to plaintiff’s property, defendant appeals from a judgment of the Supreme Court, Westchester County (Marbach, J.), dated September 19,1980, which, after a nonjury trial, awarded plaintiff the principal sum of $36,000. Judgment reversed, on the law, and matter remitted to the Supreme Court, Westchester County, for further proceedings consistent herewith. The findings of fact with respect to defendant’s liability are affirmed. The trial court properly found that plaintiff suffered water damage as a result of defendant’s failure to adequately maintain the crown on Front Street. Since a municipality is obligated to exercise ordinary care in maintaining its streets and drainage system, plaintiff is entitled to recover the damages caused by this failure (cf. Beck v City of New York, 23 Misc 2d 1036, affd 16 AD2d 809; Urquhart v City of Ogdensburg, 91 NY 67). While the trial court properly found that plaintiff also suffered water damage as a result of defendant’s failure to install an adequate drainage system, it improperly concluded that such a failure is actionable. The law is clear that a municipality is not liable for its failure to install a drainage system which adequately disposes of surface waters (see Beck v City of New York, supra; Geiger v City of New York, 141 NYS2d 667). Since the court did not apportion the damages, further proceedings are necessary to determine the damages caused by the failure to maintain the crown on Front Street. Hopkins, J.P., Rabin, Margett and Bracken, JJ., concur.